785 F.2d 310
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LARRY COHEN RALLS, Petitioner-Appellant,v.UNITED STATES OF AMERICA, Respondent-Appellee.
83-5884
United States Court of Appeals, Sixth Circuit.
1/30/86
ORDER

1
BEFORE:  KENNEDY, CONTIE, Circuit Judges and GIBSON, District Judge.*


2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
In this action brought under 28 U.S.C. Sec. 2255, petitioner challenges the constitutionality of two bank robbery related criminal convictions.  The district court dismissed the action as a successive petition under Rule 9(b), Rules Governing Section 2255 Proceedings (28 U.S.C. foll. Sec. 2255).  Plaintiff has appealed.  On appeal, both sides have submitted briefs.


4
Upon consideration, we find ourselves in agreement with the district court's disposition of this case.  The first two grounds for relief advanced by petitioner seem clearly to have been raised in a prior proceeding; the final ground seems to have been capable of being raised in the prior petition.  The dismissal of the instant cause was correct.  For these reasons, and for the reasons advanced by the district court, we affirm.


5
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


6
It is ORDERED that the final order of the district court be and it is hereby affirmed.



*
 The Honorable Benjamin F. Gibson, U.S. District Judge for the Western District of Michigan, sitting by designation